Name: Commission Regulation (EC) No 2311/96 of 2 December 1996 amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of premium schemes in the beef and veal sector
 Type: Regulation
 Subject Matter: EU finance;  agricultural structures and production;  animal product;  food technology;  agricultural activity;  means of agricultural production
 Date Published: nan

 3 . 12 . 96 EN Official Journal of the European Communities No L 313/9 COMMISSION REGULATION (EC) No 2311/96 of 2 December 1996 amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of premium schemes in the beef and veal sector will still be eligible for the special premium in respect of the two age brackets, up to a ceiling on the number of animals equivalent to 3 % of the regional ceilings in each Member State ; whereas this transitional scheme requires certain specific rules to be adopted , in particular as regards the definition of a region with traditional exten ­ sive production methods and measures to be taken where the 3 % ceiling is exceeded; Whereas, under the suckler cow premium scheme, freez ­ ing the individual rights not used by producers in respect of a calendar year can help to control production ; whereas, to this end, from the 1997 calendar year, the percentage of rights to be used should be increased from 70 % to 90 % and, where a producer fails to achieve this percentage , the rights transferred to the national reserve should not be allowed to be reallocated to other producers for the next two years; Whereas the amount of the processing premium should be fixed; whereas, to take account of actual differences in market prices, the amount for animals of dairy breeds should be set at a lower level than that for animals of other breeds; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), and in particular Articles 4b (8 ), 4e (5), 4f (4), 4h (2), 4i (5) and 25 thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50 /95 (4), and in particular Article 6 (2) thereof, Whereas Regulation (EC) No 2222/96 amends the common organization of the market in beef and veal es ­ tablished by Regulation (EEC) No 805/68 ; whereas where the implementation of the amendments affects the various premium schemes Commission Regulation (EEC) No 3886/92 of 23 December 1992 laying down detailed rules for the application of the premium schemes provided for in Council Regulation (EEC) No 805/68 on the common organization of the market in beef and repealing Regulations (EEC) No 1244/82 and (EEC) No 714/89 (  s), as last amended by Regulation (EC) 1871 /96 (f&gt;), should be amended accordingly; Whereas, from the 1997 calendar year, the special premium for non-castrated male bovine animals will be granted only in respect of the single age bracket of 10 to 21 months; whereas, for the grant of the special premium according to the so-called 'slaughter' model , these age conditions will be replaced by the requirement for a minimum carcase weight of 200 kilograms; whereas these changes should be taken into account in the provisions concerning applications for premiums and the required retention period; Whereas, by way of derogation from the above restriction of the premium to a single age bracket, bulls raised in regions with traditional extensive production methods Whereas Article 4i (2) of Regulation (EEC) No 805/68 provides that a premium may or, in certain cases, must, be granted for the early marketing of veal calves; whereas the premium concerned may only be granted for calves whose carcases weigh not more than the average weights on the scale derived from 1 995 Eurostat statistics or other statistics published and accepted by the Commission ; whereas, in order to ensure that the objective of the operation is achieved, it should be provided that the presentation of the carcase at weighing should be the same as that used to establish the above statistics; Whereas the amount of the premium for the early mar ­ keting of veal calves should be fixed at a level which takes particular account of both the loss of income associated with the sale of a lighter carcase and the economy asso ­ ciated with a shorter production period; whereas, however, in order to take account of certain foreseeable disturb ­ ances on the veal market at the beginning of the scheme, higher premiums should be granted as a transitional measure ; (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 296, 21 . 11 . 1996, p. 50 . (3 ) OJ No L 387, 31 . 12 . 1992, p. 1 . 4 OJ No L 22, 31 . 1 . 1995, p. 1 . Whereas speculative transport of animals between Member States in connection with the early marketing premium for veal calves should be avoided; whereas, for this purpose , a retention period within the country of 0 OJ No L 391 , 31 . 12 . 1992, p. 20 . (&lt; ¢) OI No L 247, 28 . 9 . 1996, p. 26 . No L 313 / 10 HEN Official Journal of the European Communities 3 . 12 . 96 slaughter should be set for each animal; whereas that period should be set at 60 days or the entire life of any animal slaughtered before the age of 60 days; whereas, however, some flexibility should be allowed to Member States for the establishment of adequate control systems; Whereas, in order to permit effective monitoring of the scheme, applications should be submitted not later than three weeks after slaughter, whereas such applications should be accompanied by all the information needed to check them thoroughly; Whereas effective checking measures should be intro ­ duced; whereas they should be based in particular on administrative and physical checks at the slaughter estab ­ lishment concerned and in the fattening houses ; Whereas, to allow the scheme to operate properly, Member States should regularly communicate certain data on applications for premiums and their acceptance , as well as on calves slaughtered; Whereas the rule on the conversion rate applied to processing premiums should also be applied to the early marketing premium; Whereas this Regulation should enter into force immedi ­ ately so that it may be applied from 1 December 1996; Whereas the Management Committee for Beef and Veal has not delivered its opinion within the time limit set by its chairman, by combining the granting of the premium for the two age brackets together, provided that their produc ­ tion structure so allows.'; 3 . In Article 15 : (a) point (b) is replaced by the following: '(b) Member States shall provide for the grant of the premium in respect of the second age bracket for castrated male bovine animals which , after reaching the age of 19 months, have been the subject of intra-Community trade .'; (b) point (c) is replaced by the following: '(c) the retention period shall be :  two months before slaughter or from the date on which animals for which an ap ­ plication has been made in respect of single age bracket or, in the case of castrated male bovine animals, in respect of the first or second age bracket are first placed on the market; in the case of castrated male bovine animals, only animals which , on the date of commence ­ ment of the retention period, fall within the age brackets referred to in Article 2 (2) shall be considered . However, in the case of animals older than 22 months at the time of slaughter, Member States shall provide for the grant of the premium in respect of the first age bracket where those animals have been kept by the same producer for a minimum period of two months, counting from the age of 20 months, up to the time they are slaught ­ ered or first placed on the market,  four months from the first day of the 20th month in the life of castrated male bovine animals for which a combined application has been made in respect of the two age brackets .'; 4 . the following paragraph 4 is added to Article 33 : ' 1 . In respect of 1997 and 1998 , the figure of 70 % mentioned in paragraph 2 and the first sub ­ paragraph of paragraph 3 shall be replaced by the figure of 90 % . In this case , the rights transferred to the national reserve shall not be reallocated for 1998 or 1999 .'; 5 . Article 43 ( 1 ) is replaced by the following: ' 1 . The competent authorities shall identify those producers who, in respect of a given calendar year, are to receive the special premium and/or the suckler cow premium and in whose case the density factor established for their holdings in respect of the same calendar year is less than 1,4 LU per hectare or less than 1 LU per hectare .'; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3886/92 is hereby amended as follows : 1 . Article 2 (2) is replaced by the following: '2 . Applications may be submitted in respect only of animals which on the date of commencement of the retention period are :  not less than eight months and not more than 20 months old in the case of the single age bracket, or  in the case of castrated male bovine animals, not less than eight months and not more than 20 months old in the case of the first age bracket, or at least 21 months old in the case of the second age bracket.'; 2 . Article 8 ( 1 ) is replaced by the following: ' 1 . Member States may decide to grant the special premium at the time of slaughter or when the animals are first placed on the market with a view to being slaughtered by granting the premium for the single age bracket or, in the case of castrated male bovine animals for the first or second age bracket and 3 . 12 . 96 EN Official Journal of the European Communities No L 313/ 11 6. after Article 45a, 'CHAPTER V, PROCESSING PREMIUM' and the reference in brackets are replaced by the following: 'CHAPTER V 4. The amount of the premium per eligible calf shall be set at :  ECU 120 per calf of a dairy breed , and  ECU 150 per calf of a non-dairy breed.'; 9 . Article 50 is replaced by the following section : ' Section 2 Early marketing premium for veal calves Article 50 Premium conditions 1 . A Member State may grant the early marketing premium for veal calves (hereinafter called "premium") only in respect of animals slaughtered on its territory and having a carcase weight no greater than the weight referred to in Annex IV. The slaughter shall take place in a slaughterhouse which makes a commitment to the competent au ­ thority to participate in the proper implementation of the premium scheme, in particular as specified in Articles 50a and 50b . 2 . The carcase weight of each animal shall be es ­ tablished following the carcase specification used for the establishment of the statistical production of veal in 1995 as communicated to the Statistical Office of the Commission . 3 . The premium to be paid is fixed at:  ECU 65 per animal slaughtered in December 1996 and January 1997,  ECU 60 per animal slaughtered after January 1997. 4 . In order to qualify for a premium: (a) the animal shall have been permanently kept on a holding situated in the Member State of slaughter for a minimum period of 60 days immediately preceeding the day of slaughter, or if the animal is slaughtered before the age of 60 days, during its whole lifetime; However, the Member States may decide :  that the animal may be kept on more than one holding during its retention period,  not to allow a retention period below 60 days; (b) the carcase or part thereof shall comply with the provisions of Council Directive 64/433/EEC (*); (c ) the animal shall not have been slaughtered as a result of emergency measures . 5 . No premium may be paid for animals slaugh ­ tered on or after 1 December 1998 . OTHER PREMIUMS (Article 4i of Regulation (EEC) No 805/68) Section I Processing premium'; 7. in Article 46, 'For the purposes of this Chapter' is replaced by 'For the purposes of this Section '; 8 . Article 49 is replaced by the following: 'Article 49 Grant , checking and amount of the premium 1 . Except in cases of force majeure, the premium shall be granted on condition that each animal covered by an application :  satisfies the conditions laid down in Article 4i ( 1 ) of Regulation (EEC) No 805/68 ,  is presented in a general condition not indicating, in particular, health anomalies or malformations, and  is presented an processed in the processing centre specified in the application on the date indicated therein . However, in cases of force majeure, the premium shall be granted on condition that, within a time limit of 10 days following the event in question , the operator proves to the satisfaction of the competent authority that the animal was processed in an approved processing centre before passing the age specified in Article 4i ( 1 ) of Regu ­ lation (EEC) No 805/68 . 2 . Each Member State shall ensure that permanent physical checks are made in the processing centres on the days laid down for presentation and processing of animals. These checks shall be on all the conditions for granting the premium. The checks made shall be listed in a report on each animal checked . 3 . Where it is established that the animals presented for processing do not correspond to those referred to in paragraph 1 , the premium shall be granted for the numer of animals presented which are eligible less the number of animals presented which are not eligible . No L 313/ 12 EN Official Journal of the European Communities 3 . 12. 96 all veal animals slaughtered during the day concerned . Information on movements of the animals shall be verified through the examination of the private animal register. Any checks of the register shall comprise no less than 10 % of the animals for which a premium has been applied for. 4 . Where an application for a premium relates to one or more animals which are subsequently deemed not to be eligible, the premium shall be paid only for the number of animals eligible less the number of animals not eligible . Section 3 Common provisions o OJ No 121 , 29 . 7 . 1964, p . 2012/64 . Article 50a Premium application 1 . Any application for a premium shall be lodged with the competent authority of the Member State concerned no later than three weeks following the day of slaughter. One application may be made in respect of several animals on condition that the necessary information on each of these animals is provided in accordance with paragraph 2 . 2 . Any application shall be accompanied by all necessary detailed documentation for each animal allowing the competent authority to verify the eli ­ gibility for the premium. Such documentation shall at least contain :  the individual identification as provided for by Council Directive 92/ 102/EEC ("),  a certificate from the slaughterhouse showing the name and address of the slaughterhouse, the date of slaughter, the identity and the slaughter numbers of the animal as well as the carcase weight as referred to in Article 50 (2),  a copy of the veterinary health certificate issued,  a declaration on the respect of the retention period referred to in Article 50 (4) (a) together with the identification of the holding(s) where the animals have been kept during that period . Article 50b Checks and penalties 1 . Administrative and on-the-spot checks shall be made in such way as to ensure effective verification of compliance with the terms under which the premium is granted . 2 . On-the-spot checks shall be carried out without prior warning and comprise both documentary and physical checks in the slaughterhouses concerned as well as documentary checks of the private animal registers kept by the producers . 3 . Any documentary check in a slaughterhouse shall relate to no less than 50 % of the animals for which premium applications have been received and comprise a cross-check with the information given in the application . The physical checks in the slaughterhouses shall in particular verify whether the premium-relevant carcases are presented for weighing in accordance with Article 50 (2). The competent authority shall keep daily records of such checks containing, inter alia, identification numbers and carcase weights of O OJ No L 355, 5 . 12 . 1992, p. 32. ; 10 . Article 52 is replaced by the following: Article 52 Communications Member States shall communicate to the Commission : (a) not later than 2 December 1996, their decision pursuant to Article 4i (3) of Regulation (EEC) No 805/68 ; (b) in respect of the processing premium: (i) the measures taken to implement the processing premium, in particular with regard to the exclu ­ sion of animals withdrawn from the human food chain before the age of 20 days; (ii) the processing centres which they have approved and any withdrawal of approval; ( iii) every Wednesday, the number of animals for which an application for a premium was submitted during the preceding week and since the beginning of the scheme, broken down by type of animal as referred to in Article 49 (4), as well as the number of animals accepted for the grant of a premium; (c) as regards the early marketing premium for veal calves : (i ) Member States shall notify the Commission of the measures taken to implement the premium; (ii) no later than 2 December 1996 Member States shall notify the Commission of the carcase speci ­ fication used for veal carcases in 1995 when communicating the production figures to the Statistical Office of the Commission ; 3 . 12 . 96 EN Official Journal of the European Communities No L 313/ 13 (iii ) Member States shall notify the Commission each Wednesday:  of the number of animals for which the premium was applied for during the preceding week and since the beginning of the scheme,  of the number of animals accepted for premium since the beginning of the scheme,  of the total number of veal animals slaugh ­ tered in each week from 1 December 1996 onwards; (iv) Member States shall notify the Commission each quarter of carcase weights broken down in 10-kilogram groups of:  veal animals for which premium applications have been received .  other veal animals .'; 'Article 57a Transitional scheme for the special premium In the case of applications submitted in respect of 1997 and 1998 for the non-castrated bovine male animals referred to in Article 4b (7a) of Regulation (EEC) No 805/68 , the same rules shall apply as those set out in Articles 2, 8 and 15 for castrated male bovine animals . For the purposes of this Article , traditional extensive production regions shall be taken to mean those regions where non-castrated male animals are tradi ­ tionally kept on pasture land during the normal growing season . In those regions, only non-castrated male bovines actually fed on pasture land during the growing season may benefit from the transitional scheme referred to in Article 4b (7a) of Regulation (EEC) No 805/68 . The producers concerned shall also demon ­ strate in their area aid applications the availability of sufficient pasture area in relation to the number of animals present on the farm and the average stocking rate for this type of production in these regions . Where , for all the regions concerned in a Member State, the total number of non-castrated male bovine animals for which an application for the second age bracket of the special premium exceeds the maximum number set in Article 4b (7a) of Regulation (EEC) No 805/68 , the number of animals per producer eligible for that premium during the year in question shall be reduced proportionally. This reduc ­ tion shall apply after the one referred to in Article 4b (3) of the abovementioned Regulation . The Member States which decide to apply this trans ­ itional scheme shall inform the Commission of that decision not later than 31 December 1996, specifying the measures taken to implement it and the regions which fit the above definition .'; 14 . Annex IV in the Annex to this Regulation is added . 11 . Article 53 (a) is replaced by the following: '(a) for deseasonalization , processing and veal calf early marketing premiums at the agricultural conversion rate applicable on 1 January of the calendar year during which the animal was slaughtered,'; 12. in Article 56 (2): (a) the last subparagraph of point (a) is replaced by the following: 'and indicating the grant, where applicable, of the additional amount available for holdings with a density factor of less than 1,4 LU or 1 LU per hectare, and also indicating, for each of the above subdivisions, the number of livestock producers concerned;' (b) point (b) is replaced by the following: '(b) the number of cows for which the suckler cow premium was actually granted, broken down according to the schemes referred to in Article 4d (5) and (6) of Regulation (EEC) No 805/68 , and indicating the grant, where ap ­ plicable, of the additional amount available for holdings with a density factor of less than 1,4 or 1 LU per hectare, as well as the number of producers concerned in the case of each scheme;' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.  From 1 December 1996, points 6, 7 , 8 , 9 , 11 and 14 of Article 1 shall apply.  From 1 January 1996, points 1 , 2, 3 , 4, 5 , 12 and 13 of Article 1 shall apply.13 . the following Article 57a is added after Article 57: No L 313/ 14 EN Official Journal of the European Communities 3 . 12. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 December 1996 . For the Commission Franz FISCHLER Member of the Commission ANNEX 'ANNEX IV Maximum carcase weight of veal calves in the Member States as referred to in Article 50 , (1 (Kilograms) Member State of slaughter Maximumcarcase weight Belgium 136 Denmark 110 Germany 103 Greece 127 Spain 124 France 108 Ireland  Italy 117 Luxembourg 120 The Netherlands 138 Austria 82 Portugal 110 Finland 84 Sweden 88 United Kingdom 32'